                                         Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 1 of 41




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8
                                         LINDA COLLINS CORK, et al.,
                                   9                                                         Case No. 5:14-cv-00750-EJD
                                                        Plaintiffs,
                                  10                                                         ORDER GRANTING IN PART AND
                                                  v.                                         DENYING IN PART MOTIONS TO
                                  11                                                         DISMISS THIRD AMENDED
                                         CC-PALO ALTO, INC., et al.,                         COMPLAINT
                                  12
Northern District of California




                                                        Defendants.                          Re: Dkt. Nos. 282, 283
 United States District Court




                                  13

                                  14          Plaintiffs Linda Collins Cork, Georgia L. May, Thomas Merigan, and Janice R. Anderson

                                  15   (collectively, “Plaintiffs”) bring this suit individually, and on behalf of a proposed class, against

                                  16   CC-Palo Alto, Inc. (“CC-PA”), CC-Development Group, Inc. (“CC-DG”), and Classic Residence

                                  17   Management Limited Partnership (“CRMLP”), collectively referred to as “Defendants.” CC-PA

                                  18   filed a motion to dismiss the Third Amended Complaint (“CC-PA Mot.”) and CC-DG and

                                  19   CRMLP filed a separate motion to dismiss (“Mot.”). Dkt. Nos. 282, 283. Both motions are

                                  20   brought pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6). Id. Plaintiffs filed

                                  21   oppositions (Dkt. Nos. 285, 286), and Defendants filed replies (Dkt. Nos. 289-291). The Court

                                  22   finds it appropriate to take the motions under submission for decision without oral argument

                                  23   pursuant to Civil Local Rule 7-1(b). Based on all pleadings filed to date, the Court will grant in

                                  24   part and deny in part Defendants’ motions to dismiss.

                                  25

                                  26

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    1
                                            Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 2 of 41




                                   1   I.      BACKGROUND1

                                   2           A.     Continuing Care Retirement Communities

                                   3           “Continuing care retirement communities,” or “CCRCs,” are a specialized kind of

                                   4   residential retirement community, offering elderly residents a flexible “continuum of care” as they

                                   5   age. TAC ¶ 4. Incoming residents typically live independently in their own apartment when they

                                   6   first enter the community. Id. Should a resident come to require a greater degree of care, CCRCs

                                   7   also provide on-site assisted living, memory support, and skilled nursing facilities. Id.

                                   8           B.     The Parties

                                   9           Plaintiffs are residents of a CCRC known as the Vi at Palo Alto (hereinafter “the Vi”). Id. ¶

                                  10   2. The Vi is owned and operated by CC-PA, a Delaware corporation with its principle place of

                                  11   business in Palo Alto, California. Id. ¶ 26. CC-DG, a Delaware corporation with its principle place

                                  12   of business in Chicago, is CC-PA’s corporate parent. Id. ¶ 27. CC-DG operates nine other CCRCs
Northern District of California
 United States District Court




                                  13   throughout the United States in addition to the Vi. Id.

                                  14           CC-DG is the general partner of CRMLP and allegedly “controls” CRMLP. Id. ¶ 28.

                                  15   CRMLP, which is based in Chicago, provides the day-to-day management and operation at the Vi

                                  16   and sets its budgets with input from CC-DG. Id. CRMLP acts as the agent of CC-PA and is

                                  17   responsible for the financial management of the community. Id. ¶ 29. CRMLP prepares budgets

                                  18   and financial reports. Id. CC-DG, CC-PA, and CRMLP have significant overlapping directors,

                                  19   officers, and/or partners. Id. CRMLP oversees the transfer of funds between CC-PA and CC-DG.

                                  20   Id.

                                  21           Plaintiffs allege that Defendants entered into a conspiracy in furtherance of the wrongful

                                  22   acts alleged in the TAC, as well as aided and abetted each other in the commission of wrongful

                                  23   acts alleged in the TAC. Id. ¶¶ 30-31. Plaintiffs also allege that CC-PA acted as the alter ego of

                                  24   CC-DG. Id. ¶ 32.

                                  25
                                       1
                                  26     The Background is a brief summary of the allegations in the Third Amended Complaint
                                       (“TAC”).
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                                   2
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 3 of 41




                                   1           C.      The Residency Contract and Entrance Fees

                                   2           To live at the Vi, residents enter into a nonnegotiable continuing care contract with CC-PA

                                   3   referred to as a “Refundable Residency Contract” (hereinafter “Residency Contract”). Id. ¶¶ 12,

                                   4   13, 53. Pursuant to the Residency Contract, residents agree to “loan” CC-PA money in the form of

                                   5   an “Entrance Fee,” the terms of which are stated in a nonnegotiable “Entrance Fee Note.” Id. ¶¶

                                   6   12-13.2 The Entrance Fees made to CC-PA can range from several hundred thousand to several

                                   7   million dollars. Id. ¶ 12.

                                   8           CC-PA requires a percentage of the loan to be “forfeited” to CC-PA over the first 10

                                   9   months of the resident’s occupancy. Id. ¶ 13. The percentage to be forfeited ranges from 10% to

                                  10   40%, depending on the year the resident enters the Vi Community. Id. The remainder of the loan,

                                  11   which ranges from 60% to 90% of the Entrance Fee, is repayable or refundable to residents. Id.

                                  12   The Vi regularly used the term “refundable” and “refund” when explaining to prospective
Northern District of California
 United States District Court




                                  13   residents and residents that they would be repaid most of their Entrance Fees, and portrayed the

                                  14   Entrance Fees as secure. Id. ¶¶ 7, 59. In addition to the one-time Entrance Fee, each resident is

                                  15   required to pay monthly fees. Id. ¶ 57.

                                  16           A Residency Contract terminates upon the resident’s decision to leave the Vi Community

                                  17   or at death. Id. ¶ 59. CC-PA unconditionally agreed that upon termination of the Residency

                                  18   Contract, it will repay the Entrance Fee at the earlier of (a) fourteen days after resale of the

                                  19   resident’s unit or (b) ten years after termination. Id. Plaintiffs were willing to enter into the

                                  20   Residency Contracts because they were “promised that a large percentage of the Entrance Fees

                                  21   would be unconditionally refunded to their heirs or estates after they passed away, or directly to

                                  22   them if they left the Vi at Palo Alto before they passed away.” Id. ¶ 14; see also id. ¶ 55

                                  23   (“Plaintiffs made these loans because they were promised that 70%-90% of these fees were

                                  24

                                  25
                                       2
                                        Other paragraphs in the TAC refer to a “Promissory Note.” See TAC ¶¶ 38, 41, 44, 48, 55, 56,
                                       59, 63, 65, 98, 147, 202. Plaintiffs appear to use the terms “Entrance Fee Note” and “Promissory
                                  26   Note” interchangeably.

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    3
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 4 of 41




                                   1   refundable upon their departure from the Vi at Palo Alto.” (emphasis in original))

                                   2          Plaintiffs allege that the Residency Contract and Entrance Fee Note together constitute a

                                   3   “refundable contract” within the meaning of California law governing CCRCs (the “CCRC Law”),

                                   4   specifically Health and Safety Code section 1771(r)(2), and therefore CC-PA, a statutorily defined

                                   5   “provider,” was required to maintain a refund reserve pursuant to sections 1792.6(a) and 1793(a).

                                   6   Id. ¶¶ 15-16, 62.3 Defendants also acknowledged a reserve requirement in their marketing

                                   7   materials. Id. ¶ 17. Plaintiff Linda Cork in particular was told by CC-PA employee Barry Johnson

                                   8   that her Entrance Fee payment “would remain locally with CC-PA, and would not be transferred

                                   9   between entities or otherwise.” Id. ¶ 64.

                                  10          Nevertheless, CC-PA failed to maintain reserves and instead, transferred over $216 million

                                  11   “upstream” to CC-DG without ever informing Plaintiffs of its intention to do so. Id. ¶¶ 18, 20. CC-

                                  12   PA never disclosed to Plaintiffs that it did not maintain reserves in trust, and this failure to
Northern District of California
 United States District Court




                                  13   disclose allegedly constitutes a violation of Health & Safety Code § 1793(f). Id. ¶¶ 62, 64. As a

                                  14   result of the upstreaming, CC-PA is in a “financially precarious position, and financially incapable

                                  15   of honoring all debts to” Plaintiffs. Id. ¶18. As of December 31, 2014, CC-PA had a stockholders’

                                  16   deficit of more than $315 million and owed Plaintiffs over $462 million. Id. ¶ 20. As of December

                                  17   31, 2019, the amount owed for refunds has grown to over $476.5 million. Id. ¶ 12. CC-DG has

                                  18   disclaimed any obligation to repay Entrance Fees. Id. ¶ 20.

                                  19          The CC-PA Board of Directors has failed to address the issues described above. Id. ¶ 84.

                                  20   Further, CC-PA has failed to hold formal Board Meetings. Id. ¶ 85. Instead, the CC-PA Board

                                  21   improperly acted by unanimous written consent to “legalize illegal actions.” Id. ¶¶ 85-88. CC-DG

                                  22   and CC-PA also failed to comply with a Health & Safety Code requirement to designate at least

                                  23   one resident representative to their Boards. Id. ¶¶ 90-91 (citing Cal. Health & Safety Code §

                                  24   1771.8).

                                  25

                                  26   3
                                        All statutory references are to California law.
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                                    4
                                         Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 5 of 41




                                   1          D.      Plaintiffs’ Causes of Action

                                   2          Plaintiffs assert the following claims against all Defendants unless indicated otherwise: (1)

                                   3   financial abuse of elders in violation of Welfare and Institutions Code § 15610.30; (2)

                                   4   concealment in violation of Defendants’ fiduciary duties; (3) negligent misrepresentation; (4)

                                   5   breach of fiduciary duty and constructive trust; (5) violation of the Consumer Legal Remedies Act

                                   6   (“CLRA”), Civil Code § 1750; (6) violation of Business and Professions Code § 17200-restitution

                                   7   and disgorgement; (7) violation of Business and Professions Code §17200-injunctive relief; (8)

                                   8   breach of contract against CC-PA only; (9) breach of the implied covenant of good faith and fair

                                   9   dealing against CC-PA only; (10) declaration of the rights and responsibilities with respect to

                                  10   compliance with Health and Safety Code §§ 1771(r)(2), 1792.6 and 1793(f); and (11) fraudulent

                                  11   transfer of assets in violation of the Uniform Fraudulent Transfer Act as codified by Delaware

                                  12   Code, Title 6, § 1304(a) and Civil Code § 3439.04 against CC-DG only.
Northern District of California
 United States District Court




                                  13          E.      Procedural History

                                  14          Plaintiffs initiated this suit in February of 2014, and Defendants moved to dismiss. The

                                  15   Court granted the motion because Plaintiffs failed to allege an injury in fact. Dkt. No. 55.

                                  16   Plaintiffs filed a First Amended Complaint, and again, Defendants moved to dismiss for lack of

                                  17   Article III standing and for failure to state a claim upon which relief can be granted. The Court

                                  18   dismissed the following claims for lack of Article III standing: elder abuse, breach of fiduciary

                                  19   duty and constructive trust, violations of the Business and Professions Code, breach of contract

                                  20   and breach of the implied covenant of good faith and fair dealing. See Order Granting Defendants’

                                  21   Motions to Dismiss (“Order”) filed March 31, 2016, Dkt. No. 88.

                                  22          In addition to addressing Article III standing, the Court considered Defendants’ various

                                  23   Federal Rule of Civil Procedure 12(b)(6) challenges to Plaintiffs’ claims. The Court held that the

                                  24   claim for concealment was legally deficient because Plaintiffs failed to allege (1) how they would

                                  25   have acted differently had the omitted information regarding transfer of Entrance Fees to CC-DG

                                  26   been disclosed to them and (2) a cognizable injury. Id. at 25-26. The Court held that the claim for

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    5
                                         Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 6 of 41




                                   1   negligent misrepresentation was legally deficient because Plaintiffs had not plausibly alleged

                                   2   falsity, reliance and damages. Id. at 27-28. The Court held that the claim for violations of the

                                   3   CLRA was not pled with particularity as required by Federal Rule of Civil Procedure 9(b); failed

                                   4   to allege that the quality of services rendered was materially different from what was promised;

                                   5   failed to allege that Defendants’ advertising was misleading; and failed to allege reliance and

                                   6   damages. Id. at 28-29. The Court dismissed the claim for declaratory judgment for three reasons:

                                   7   (1) because Plaintiffs lacked Article III standing, there is no controversy relating to the rights and

                                   8   duties of the respective parties; (2) the Court’s finding that the Residency Contract is a refundable

                                   9   contract under California law clarified any ambiguity as to Defendants’ statutory obligations,

                                  10   rendering the declaratory relief claim unnecessary and duplicative; and (3) it would be improper

                                  11   for the Court to declare the parties’ respective rights and obligations because in the Court’s view,

                                  12   the California Department of Social Services (“DSS”) is best equipped to make initial assessments
Northern District of California
 United States District Court




                                  13   regarding Defendants’ compliance – or lack thereof – with the relevant law. Id. at 29-31. The

                                  14   Court dismissed the claims above without leave to amend and dismissed the remaining derivative

                                  15   claims with leave to amend. Id. at 34-35.

                                  16          Plaintiffs filed a Second Amended Complaint and Defendants moved to strike claims the

                                  17   Court previously dismissed without leave to amend and to dismiss the remaining claims. The

                                  18   Court granted the motion to strike, and denied the motion to dismiss the remaining claims, except

                                  19   for a portion of the twelfth cause of action for breach of fiduciary duties. Dkt. No. 105. The Court

                                  20   later granted summary judgment in favor of Defendants on the remaining claims and entered

                                  21   judgment accordingly (“Summary Judgment Order”). Dkt. Nos. 236-37.

                                  22          Plaintiffs appealed both the Order and the Summary Judgment Order. The Ninth Circuit

                                  23   affirmed the Summary Judgment Order on the derivative claims and vacated and remanded for

                                  24   further proceedings on the remaining claims. Cork v. CC-Palo Alto, Inc., 818 F. App’x 595 (9th

                                  25   Cir. 2020), Dkt. No. 267. On the issue of Article III standing, the Ninth Circuit held that the

                                  26   statutes at issue were established to protect Plaintiffs’ concrete interest in “contracted-for financial

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    6
                                         Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 7 of 41




                                   1   security,” and that Plaintiffs had alleged actual harm to that interest based on Defendants’ failure

                                   2   to maintain a refund reserve. Id. at 3-4. Further, the Ninth Circuit concluded that Health & Safety

                                   3   Code Section 1793.5(d) “clearly affords [Plaintiffs] a private right of action in circumstances that

                                   4   may exist in this case.” Id. at 4. The Ninth Circuit reasoned that under section 1793.5(d),

                                   5   Plaintiffs’ ability to sue depends on whether Defendants “abandoned” the contractual obligations,

                                   6   and that this assessment turned, in part, on whether the contracts are “refundable,” as defined in

                                   7   Section 1771(r)(2). Id. Because this Court had held the contracts are “refundable,” the Ninth

                                   8   Circuit reversed the dismissal of the first ten claims. Id. at 5-7. The Ninth Circuit noted that after

                                   9   the Court’s dismissal, the DSS issued an opinion letter concluding that CC-PA’s contracts are not

                                  10   “refundable contracts,” but the Ninth Circuit declined to decide in the first instance whether that

                                  11   opinion is correct. Id. at 5-6. Finally, the Ninth Circuit affirmed as to the derivative claims, but

                                  12   reversed as to the fraudulent transfer of assets claim. Id. at 7.
Northern District of California
 United States District Court




                                  13           Following remand, Plaintiffs filed the TAC. Defendants seek dismissal of all but the

                                  14   fraudulent transfer of assets claim, raising many of the challenges they previously made to the

                                  15   earlier version of the complaint.

                                  16   II.     LEGAL STANDARDS

                                  17           Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  18   specificity “to give the defendant fair notice of what the . . . claim is and the grounds upon which

                                  19   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

                                  20   A complaint which falls short of the Rule 8(a) standard may be dismissed if it fails to state a claim

                                  21   upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). Dismissal of a claim under Rule

                                  22   12(b)(6) may be based on a “lack of a cognizable legal theory or the absence of sufficient facts

                                  23   alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699

                                  24   (9th Cir. 1988); Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)

                                  25   (citing Balistreri). To survive a Rule 12(b)(6) motion to dismiss, the complaint “must contain

                                  26   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    7
                                         Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 8 of 41




                                   1   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp., 550 U.S. at 570). A claim has

                                   2   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                   3   reasonable inference that the defendant is liable for the misconduct alleged. Id.

                                   4          In evaluating the complaint, the court must generally accept as true all “well-pleaded

                                   5   factual allegations.” Iqbal, 556 U.S. at 664. The court must also construe the alleged facts in the

                                   6   light most favorable to the plaintiff. See Retail Prop. Trust v. United Bhd. Of Carpenters &

                                   7   Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014) (the court must “draw all reasonable inferences

                                   8   in favor of the nonmoving party” for a Rule 12(b)(6) motion). The court, however, “does not have

                                   9   to accept as true conclusory allegations in a complaint or legal claims asserted in the form of

                                  10   factual allegations.” In re Tracht Gut, LLC, 836 F.3d 1146, 1150-51 (9th Cir. 2016) (citing Bell

                                  11   Atl. Corp., 550 U.S. at 555-56).

                                  12          Claims that sound in fraud are subject to a heightened pleading standard. Fed. R. Civ. Proc.
Northern District of California
 United States District Court




                                  13   9(b) (“In alleging fraud or mistake, a party must state with particularity the circumstances

                                  14   constituting fraud or mistake.”); Vess v. Ciba-Geigy Corp., 317 F.3d 1097, 1103-1104 (9th Cir.

                                  15   2003) (recognizing that claims “grounded in fraud” or which “sound in fraud” must meet the Rule

                                  16   9(b) pleading standard, even if fraud is not an element of the claim). The allegations must be

                                  17   “specific enough to give defendants notice of the particular misconduct which is alleged to

                                  18   constitute the fraud charged so that they can defend against the charge and not just deny that they

                                  19   have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985).

                                  20          When deciding whether to grant a motion to dismiss, the court generally “may not consider

                                  21   any material beyond the pleadings.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d

                                  22   1542, 1555 n.19 (9th Cir. 1990). The court may, however, consider material submitted as part of

                                  23   the complaint or relied upon in the complaint, as well as material subject to judicial notice. See

                                  24   Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001). The Ninth Circuit has

                                  25   recognized that the district court “need not . . . accept as true allegations that contradict matters

                                  26   properly subject to judicial notice or by exhibit.” Sprewell v. Golden State Warriors, 266 F.3d

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    8
                                         Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 9 of 41




                                   1   979, 988 (9th Cir. 2001).

                                   2             In the event that a motion to dismiss is granted, “leave to amend should be granted ‘unless

                                   3   the court determines that the allegation of other facts consistent with the challenged pleading could

                                   4   not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir.

                                   5   1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.

                                   6   1986)).

                                   7   III.      DISCUSSION

                                   8             A.   Request for Judicial Notice
                                   9             Defendants request judicial notice of the opinion letter referred to in the Ninth Circuit’s

                                  10   decision, namely the April 23, 2016, letter from the California Department of Social Services

                                  11   (“DSS Letter”), to Ms. Stephanie Fields, Ms. Tara Cope, and Mr. Gary Smith, which states in

                                  12   pertinent part, “The Department does not require refund Reserves under Section 1792.6 because
Northern District of California
 United States District Court




                                  13   the [CC-PA] contracts are not refundable contracts.” Defs.’ Req. for Judicial Notice at 2, Dkt. No.

                                  14   282-1. Plaintiffs object to the Court taking judicial notice of the DSS Letter on three grounds:

                                  15                       First, DSS is a creature of the executive branch in California. DSS’
                                                        job is not to interpret the statutes at issue in this case, but instead to
                                  16                    enforce the law. The letter directly contradicts the prior determination
                                                        by this Court that the contracts at issue are refundable, in a roundabout
                                  17                    attempt to undermine this Court’s ruling.
                                  18                      Second, the determination of whether the contracts at issue are
                                                        refundable is plainly disputable, as both the DSS and this Court have
                                  19                    come down on opposite sides of the issue. As such, it would be
                                                        inappropriate to judicially notice these documents for any purpose
                                  20                    other than the acknowledgement of their existence.
                                  21                      Third, these documents have nothing to do with Plaintiffs
                                                        complaint, and certainly do not rely on them. See Parinno 146 F.3d
                                  22                    at 705-06. Because Exhibit A is not a document whose authenticity is
                                                        not contested and relied upon by the third amended complaint, it is
                                  23                    inappropriate to judicially notice.
                                  24   Pls.’ Opp’n to Defs.’ Request for Judicial Notice at 2, Dkt. No. 285-1.

                                  25             Federal Rule of Evidence 201 allows a court to take judicial notice of adjudicative facts

                                  26   “not subject to reasonable dispute in that [they are] . . . capable of accurate and ready

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    9
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 10 of 41




                                   1   determination by resort to sources whose accuracy cannot reasonably be questioned.” Fed. R.

                                   2   Evid. 201(b)(2). The Court will take judicial notice of the fact of the DSS Letter because it was

                                   3   issued by a government department and Plaintiffs do not dispute its authenticity. See Cal.

                                   4   Sportfishing Prot. All. v. Shiloh Grp., LLC, 268 F. Supp. 3d 1029, 1038 (N.D. Cal. 2017) (taking

                                   5   judicial notice of a letter from a public agency for the existence of that letter’s contents). The

                                   6   Ninth Circuit has cautioned, however, that “[j]ust because the document itself is susceptible to

                                   7   judicial notice does not mean that every assertion of fact within that document is judicially

                                   8   noticeable for its truth.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).

                                   9   Here, whether the CC-PA Residency Contract is a refundable contract within the meaning of the

                                  10   Health & Safety Code is the core dispute. Therefore, although the Court will take judicial notice of

                                  11   the DSS Letter, the Court does not assume that the substance of the DSS Letter is necessarily

                                  12   correct.
Northern District of California
 United States District Court




                                  13          The request for judicial notice is granted.

                                  14          B.      First Cause of Action for Financial Elder Abuse
                                  15          The first cause of action is for financial elder abuse. TAC ¶ 118. Financial elder abuse

                                  16   occurs when a person or entity: “[t]akes, secretes, appropriates, obtains, or retains real or personal

                                  17   property of an elder. . . for a wrongful use or with intent to defraud, or both.” Cal. Welf. & Inst.

                                  18   Code § 15610.30(a)(1). The “wrongful use” element is satisfied “if, among other things, the

                                  19   person or entity takes, secretes, appropriates, obtains, or retains the property and the person or

                                  20   entity knew or should have known that this conduct is likely to be harmful to the elder or

                                  21   dependent adult.” Id. §15610.30(b). A person or entity “[t]akes, secretes, appropriates, obtains, or

                                  22   retains real or personal property” when an elder or dependent adult is “deprived of any property

                                  23   right, including by means of an agreement, donative transfer, or testamentary bequest, regardless

                                  24   of whether the property is held directly or by a representative of an elder or dependent adult.” Id. §

                                  25   15610.30(c).

                                  26          Defendants contend that the elder abuse claim fails as a matter of law because Plaintiffs (1)

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    10
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 11 of 41




                                   1   fail to plead a property interest and (2) fail to plead that they have been deprived of a property

                                   2   interest. CC-DG and CRMLP separately contend that Plaintiffs fail to plead sufficient facts to hold

                                   3   them liable for aiding and abetting the alleged financial elder abuse.

                                   4                  1.Property Interest
                                   5          Plaintiffs allege that Defendants took, secreted, appropriated, obtained and/or retained

                                   6   “money belonging to Plaintiffs.” TAC ¶ 120. Defendants allegedly took Plaintiffs’ money by

                                   7   “improperly collecting hundreds of millions of dollars in ‘Entrance Fees’ through CC-PA and

                                   8   transferring those funds upstream to CC-PA’s corporate parent, CC-DG, thus impairing Plaintiffs’

                                   9   and the Class’ security interest in those fees and thus also removing funds from CC-PA that were

                                  10   supposed to have remained at CC-PA to provide reserves held in trust and services to Plaintiffs

                                  11   and the Class.” Id.

                                  12          CC-PA argues that the right to repayment of the Entrance Fees has not accrued, and
Northern District of California
 United States District Court




                                  13   therefore Plaintiffs have not alleged a property interest for purposes of a financial elder abuse

                                  14   claim. This argument, however, is more of a challenge to the “deprivation” element than the

                                  15   “property” element of a claim for financial elder abuse. Plaintiffs have identified a form of

                                  16   property to which they are allegedly entitled. See TAC ¶ 122 (“Plaintiffs . . . were deprived of a

                                  17   property right, insofar as Plaintiffs’ . . . Entrance Fees have been placed at risk and their security

                                  18   interest has been impaired.”). The Court finds that Plaintiffs’ allegations are sufficient to plausibly

                                  19   allege “property” for purposes of the financial elder abuse statute, bearing in mind that the elder

                                  20   abuse statute is to be broadly construed to effectuate its purpose of protecting elders. See Keshish

                                  21   v. Allstate Ins. Co., 2012 WL 12887077, at *7 n.36 (C.D. Cal. July 30, 2012) (quoting Abernathy

                                  22   v. Cty. of Marin, 2006 WL 418486, at *19 (1st Cir. 2006) (elder abuse statute “should not be

                                  23   narrowly understood to limit actionable financial abuse to the consummated dispossession of a

                                  24   tangible item of property. Such a construction is contrary to California’s broad concept of property

                                  25   and the Elder Abuse Act’s goal of protecting a vulnerable class of persons.”)). Whether Plaintiff

                                  26   have plausibly alleged they have been deprived of their property is a separate issue and is

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    11
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 12 of 41




                                   1   discussed below.

                                   2                  2. Deprivation of Property

                                   3           A “deprivation” is a “taking away of anything enjoyed; dispossession, loss.” Mahan v.

                                   4   Charles W. Chan Ins. Agency, Inc., 14 Cal. App. 5th 841, 861 (2017). According to CC-DG and

                                   5   CRMLP, there has been no “deprivation” because Plaintiffs willingly paid the Entrance Fees to

                                   6   CC-PA. Mot. at 9. This argument, however, overlooks Plaintiffs’ allegation that the deprivation

                                   7   occurred when CC-PA transferred the Entrance Fees to CC-DG and impaired Plaintiffs’ security

                                   8   interest in those Fees.

                                   9           Defendants separately argue that there has been no deprivation because Plaintiffs’ Entrance

                                  10   Fees have not been taken away, dispossessed or lost. CC-PA Mot. at 5-6. In Defendants’ view,

                                  11   Plaintiffs allege, at most, that their “security interest” in the Entrance Fees has been “impaired” or

                                  12   placed “at risk” and that this allegation is insufficient to plead a plausible claim of elder financial
Northern District of California
 United States District Court




                                  13   abuse because Plaintiffs have not suffered an actual financial loss.4 CC-PA Mot. at 6; see also

                                  14   Mot. at 10. Moreover, Defendants contend that Plaintiffs fail to plead how their future repayment

                                  15   of the Entrance Fees has been impaired. In other words, Defendants contend that Plaintiffs fail to

                                  16   allege any loss in the “value of their future interest or that they have suffered any harm in

                                  17   connection with their right to partial repayment of the Entrance Fees.” Mot. at 10-11.

                                  18           Plaintiffs counter that their allegations are sufficient and that what Defendants are really

                                  19   raising is a factual dispute that is inappropriate at the pleading stage. See Pls.’ Opp’n to CC-PA’s

                                  20   Mot. at 8 (“This assertion is the source of the factual dispute between the Parties, and is not a

                                  21   justification for dismissing Plaintiffs’ claim.”). The Court agrees. Plaintiffs’ allegations support a

                                  22   plausible inference that CC-PA took, appropriated, and retained their Entrance Fees. Plaintiffs

                                  23   allege that the Entrance Fees were to be retained by CC-PA in a reserve fund, but that CC-PA

                                  24

                                  25   4
                                        To “impair” is property is to diminish the value of property or of a property right. CC-PA Mot. at
                                  26   6 (citing Black’s Law Dictionary (10th ed. 2014)).

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    12
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 13 of 41




                                   1   upstreamed them to CC-DG without ever informing Plaintiffs of its intention to do so. Plaintiffs

                                   2   allege that CC-PA is in a financially precarious position and incapable of honoring all debts to

                                   3   Plaintiffs, and that CC-DG has disclaimed any obligation to repay the Entrance Fees. Construing

                                   4   these facts in the light most favorable to Plaintiffs, Defendants’ actions may have resulted in a

                                   5   “taking away,” dispossession or loss.

                                   6           Defendants contend that the financial elder abuse fails because Plaintiffs are required, but

                                   7   have failed, to allege they suffered a financial loss. Plaintiffs implicitly argue that they are not

                                   8   required to plead a financial loss, stating: “the idea that no deprivation or harm has befallen

                                   9   Plaintiffs is in direct contradiction of the findings of the Ninth Circuit that held that ‘failing to

                                  10   maintain a refund reserve harms Residents by putting them in the distressing position of choosing

                                  11   between vacating the Vi and potentially risking non-repayment or continuing to live at the Vi in a

                                  12   state of perceived financial insecurity.’” Pls.’ Opp’n to C-PA’ Mot. at 6 (citing Cork, 818 F.
Northern District of California
 United States District Court




                                  13   App’x. at 597). None of the parties have cited to, nor is this Court aware of, any published

                                  14   decision that addresses this issue.

                                  15           In the absence of a published decision on point, the Courts concludes that Plaintiffs

                                  16   plausibly allege a deprivation of property for two reasons. First, the financial elder abuse statute

                                  17   does not explicitly require that the deprivation of property cause financial loss. Rather, the

                                  18   language of the statute is broad and suggests a financial loss is not required insofar as it only

                                  19   requires that the person or entity committing the financial abuse “knew or should have known that

                                  20   this conduct is likely to be harmful to the elder or dependent adult.” Cal. Welf. & Inst. Code §

                                  21   5610.30(b). Conduct “likely to be harmful” may take many forms; it is not necessarily limited to

                                  22   conduct causing financial loss. Second, on appeal, the Ninth Circuit held that the alleged failure to

                                  23   maintain a refund reserve harms Plaintiffs, albeit in the context of analyzing Article III standing.

                                  24   Cork, 818 F. App’x. at 597.

                                  25                   3. Alleged Wrongful Use
                                  26           Plaintiffs also allege sufficient facts to show the requisite “wrongful use.” Rather than

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    13
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 14 of 41




                                   1   maintaining the Entrance Fees in a reserve fund, CC-PA paid “unlawful dividends” to CC-DG, an

                                   2   entity that has represented it has no obligation to repay Entrance Fees. TAC ¶ 20. Indeed CC-PA’s

                                   3   audited year-end financial statements do not even show CC-DG owing any financial obligations to

                                   4   CC-PA. Id. Thus, Plaintiffs will be repaid their Entrance Fees “only if CC-DG voluntarily chooses

                                   5   to pay the obligations of CC-PA.” Id. (emphasis in original). This has left CC-PA without

                                   6   sufficient funds to pay its debts. Id. ¶ 9, 81-82, 120. CC-PA’s financial condition is so precarious

                                   7   that it can pay its debts only by securing periodic, voluntary cash infusions from CC-DG. Id. ¶ 9.

                                   8           In sum, Plaintiffs’ TAC plausibly alleges a claim for financial elder abuse against CC-PA.5

                                   9                  4. CC-DG and CRMLP
                                  10           Liability for elder abuse extends to any person who “assists” in the “taking, secreting,

                                  11   appropriating, obtaining, or retaining real or personal property of an elder or dependent adult for a

                                  12   wrongful use or with intent to defraud, or both.” Cal. Welf. & Inst. Code § 5610.30(a)(2). The
Northern District of California
 United States District Court




                                  13   term “assists” in this provision has been interpreted to mean aiding and abetting. Das v. Bank of

                                  14   America, N.A., 186 Cal. App. 4th 727, 744-745 (2010).6 Under California common law, liability

                                  15   may be imposed for aiding and abetting a tort when the person “(a) knows the other’s conduct

                                  16   constitutes a breach of duty and gives substantial assistance or encouragement to the other to so

                                  17   act or (b) gives substantial assistance to the other in accomplishing a tortious result and the

                                  18   person’s own conduct, separately considered, constitutes a breach of duty to the third person.” Id.

                                  19   at 744 (internal quotation marks and citations omitted). The “substantial assistance” requirement

                                  20   for aiding and abetting claims “necessarily requires a defendant to reach a conscious decision to

                                  21   participate in tortious activity for the purpose of assisting another in performing a wrongful act.”

                                  22   Diaz v. Intuit, Inc., 2018 WL 2215790, at *8 (N.D. Cal. May 15, 2018).

                                  23

                                  24
                                       5
                                        Plaintiffs’ elder abuse claim is based upon both a “wrongful use” and “intent to defraud.” TAC
                                       ¶¶120-21. Because Plaintiffs have sufficiently alleged “wrongful use,” the Court finds it
                                  25   unnecessary to consider the sufficiency of the “intent to defraud” allegations at this time.

                                  26
                                       6
                                        Plaintiffs’ more generalized aiding and abetting allegations as to other claims is discussed
                                       separately in Section “K” of this Order.
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                                    14
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 15 of 41




                                   1          Here, Plaintiffs allege that Defendants “assisted” one another in “taking, secreting,

                                   2   appropriating, obtaining and/or retaining money belonging to Plaintiffs . . . for a wrongful use and

                                   3   with the intent to defraud and when they knew or should have known that this conduct is likely to

                                   4   be harmful to Plaintiffs. TAC ¶ 121. Plaintiffs allege that “CC-DG created CC-PA for the purpose

                                   5   of inducing Plaintiffs and the Class to loan substantial Entrance Fees to CC-PA, which it would

                                   6   then move upstream to CC-DG.” Id. “This kept CC-PA dangerously underfunded and in a state of

                                   7   financial distress and dependent on voluntary infusions of funds from CC-DG.” Id. Plaintiffs

                                   8   further allege that CRMLP harmed elderly residents by assisting in the taking, hiding,

                                   9   appropriating, obtaining, or retaining of Entrance Fees. Id. ¶ 123.

                                  10          Defendants argue that mere acceptance of Plaintiffs’ Entrance Fees is insufficient to show

                                  11   assistance in the alleged elder financial abuse, citing Das v. Bank of America, N.A., 186 Cal. App.

                                  12   4th 744-45 (concluding that a bank providing ordinary services that effectuate financial abuse by a
Northern District of California
 United States District Court




                                  13   third party may be found to have “assisted” the financial abuse only if the bank knew of the third

                                  14   party’s wrongful conduct.”). However, Plaintiffs allege more than mere acceptance of the

                                  15   Entrance Fees. ¶ 28. Plaintiffs allege that CRMLP provides the day-to-day management and

                                  16   operation at the Vi and sets its budgets with input from CC-DG. TAC ¶ 28. CRMLP allegedly acts

                                  17   as the agent of CC-PA and is responsible for the financial management of the community and for

                                  18   overseeing the transfer of funds between CC-PA and CC-DG. Id. ¶ 29. CRMLP prepares budgets

                                  19   and financial reports. Id. Plaintiffs also allege that CC-DG, CC-PA, and CRMLP have significant

                                  20   overlapping of directors, officers, and/or partners. Id. Plaintiffs allege that “CC-DG developed and

                                  21   at all times has operated CC-PA under a business plan to use CC-PA as a device to return all of

                                  22   CC-DG’s invested capital in CC-PA and to funnel the proceeds of Entrance Fees to CC-DG on a

                                  23   non-recourse basis, for CC-DG’s and its shareholders’ benefit,” and that CRMLP assisted in

                                  24   implementing this plan. Id. ¶ 9 (emphasis added); see also id. ¶ 221. When construed in the light

                                  25   most favorable to Plaintiffs, these allegations plausibly allege CC-DG and CRMLP assisted CC-

                                  26   PA in the alleged deprivation of property for a wrongful purpose and knew or should have known

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    15
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 16 of 41




                                   1   that their conduct was likely to be harmful to Plaintiffs.

                                   2             Defendants CC-DG and CRMLP’s motion to dismiss the financial elder abuse claim is

                                   3   denied.

                                   4             C.   Second Cause of Action for Concealment
                                   5             Plaintiffs’ Second Cause of Action alleges concealment based on the failure to disclose

                                   6   facts related to CC-PA’s assessment of the monthly fees and management of the Entrance Fees.

                                   7             To state a claim for concealment, a plaintiff must allege: (1) the concealment or

                                   8   suppression of a material fact; (2) by a defendant with a duty to disclose the fact to the plaintiff;

                                   9   (3) that the defendant intended to defraud the plaintiff by intentionally concealing or suppressing

                                  10   the fact; (4) that the plaintiff was unaware of the fact and would have acted differently if he or she

                                  11   had known of the concealed or suppressed fact; and (5) that the plaintiff sustained damage as a

                                  12   result of the concealment or suppression of the fact. Graham v. Bank of America, N.A., 226 Cal.
Northern District of California
 United States District Court




                                  13   App. 4th 594, 606 (2014).

                                  14             Defendants seek dismissal of the concealment claim on four grounds: failure to plead

                                  15   fraud with particularity; failure to plead reliance; failure to plead loss; and failure to plead a duty

                                  16   to disclose. Defendants’ first two arguments are compelling for the reasons discussed below, and

                                  17   therefore the Court finds it unnecessary to address Defendants’ remaining two arguments.

                                  18                    1. Specificity
                                  19             To plead fraud by omission with specificity, a plaintiff “must describe the content of the

                                  20   omission and where the omitted information should or could have been revealed, as well as

                                  21   provide representative samples of advertisements, offers, or other representations that plaintiff

                                  22   relied on to make her purchase and that failed to include the allegedly omitted information.”

                                  23   Marolda v. Symantec Corp., 672 F. Supp. 2d 992, 1002 (N.D. Cal. 2009). Where the fraud was

                                  24   allegedly perpetrated by a corporation, a plaintiff must also “allege the names of the employees or

                                  25   agents who purportedly made the fraudulent representations or omissions, or at a minimum

                                  26   identify them by their titles and/or job responsibilities.” UMG Recordings, Inc. v. Glob. Eagle

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    16
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 17 of 41




                                   1   Entm’t, Inc., 117 F. Supp. 3d 1092, 1108 (C.D. Cal. 2015).

                                   2          Here, Plaintiffs identify with particularity the following “facts” that all three Defendants

                                   3   allegedly failed to disclose:

                                   4                  a. CC-PA intended to upstream Plaintiffs’ Entrance Fees to CC-DG,
                                                      and CC-DG planned to disavow any obligation to re-pay the
                                   5                  upstreamed funds to Plaintiffs and Class;
                                   6                  b. CC-PA did not have and did not intend to maintain reserves in trust
                                                      to cover its Entrance Fee refund obligations as required by California
                                   7                  Health & Safety Code § 1792.6; and,
                                   8                  c. Defendants intended to keep CC-PA dangerously underfunded,
                                                      running a very large deficit and dependent on voluntary infusions of
                                   9                  funds from CC-DG.
                                  10   TAC ¶ 131. Plaintiffs also adequately allege that the omitted information should have been

                                  11   disclosed in marketing materials and continuing care contracts. Id. ¶¶ 62, 66. Plaintiffs, however,

                                  12   fail to allege with particularity who concealed the “facts” above. “Rule 9(b) ‘does not allow a
Northern District of California
 United States District Court




                                  13   complaint to merely lump multiple defendants together but ‘require[s] plaintiffs to differentiate

                                  14   their allegations when suing more than one defendant . . . and inform each defendant separately of

                                  15   the allegations surrounding his alleged participation in the fraud.’” Swartz v. KPMG LLP, 476

                                  16   F.3d 756, 764-65 (9th Cir. 2007) (quoting Haskin v. R.J. Reynolds Tobacco Co., 995 F. Supp.

                                  17   1437, 1439 (M.D. Fla. 1998). Here, Plaintiffs make no effort to differentiate their allegations

                                  18   against CC-PA, CC-DG and CRMLP. Instead all three of the Defendants are referred to

                                  19   collectively as “Defendants.” See TAC ¶¶ 130-34. As such, the concealment claim is subject to

                                  20   dismissal for failure to comply with Rule 9(b).

                                  21                  2. Actual Reliance
                                  22          More substantively, Plaintiffs fail to allege how they would have behaved differently had

                                  23   the purportedly omitted information been disclosed to them. Plaintiffs do not state they would

                                  24   have rejected the Residency Contract or declined to reside at the Vi if the allegedly omitted

                                  25   information had been disclosed. Rather, Plaintiffs allege in only conclusory language that they

                                  26   “reasonably relied on Defendants actions.” Id. ¶ 132. This is insufficient for a concealment claim.

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    17
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 18 of 41




                                   1   In re Tracht Gut, LLC, 836 F.3d at 1150-51 (the court does not have to accept as true conclusory

                                   2   allegations in a complaint or legal claims asserted in the form of factual allegations).

                                   3          The concealment claim is dismissed.

                                   4          D.    Third Cause of Action for Negligent Misrepresentation
                                   5          Plaintiffs’ third cause of action is for negligent misrepresentation. To state a claim for

                                   6   negligent misrepresentation, a plaintiff must plead: (1) the defendant misrepresented a past or

                                   7   existing material fact; (2) without reasonable ground for believing it to be true; (3) with intent to

                                   8   induce the plaintiff’s reliance on the misrepresented fact; (4) the plaintiff’s actual reliance on the

                                   9   misrepresentation; and (5) resulting damage. Apollo Capital Fund LLC v. Roth Capital Partners,

                                  10   LLC, 158 Cal. App. 4th 226, 243 (Cal. App. 2007).

                                  11          Although the third cause of action claim is asserted against all Defendants, Plaintiffs do not

                                  12   identify a single statement made by CC-DG or CRMLP. See TAC ¶¶ 136-42 (alleging only that
Northern District of California
 United States District Court




                                  13   “CC-PA negligently misrepresented important facts” and referring to Defendant in the singular,

                                  14   not plural throughout). The third cause of action is accordingly dismissed as to CC-DG and

                                  15   CRMLP for failure to plead fraud with particularity.

                                  16          The remaining Defendant, CC-PA, argues that the claims must be dismissed because the

                                  17   alleged misrepresentations amount to non-actionable “puffery” and Plaintiffs fail to plead reliance.

                                  18                  1. Alleged Misrepresentations
                                  19          Puffery has been described as “outrageous statements, not making specific claims, that are

                                  20   so exaggerated as to preclude reliance by consumers.” Cook, Perkiss and Liehe, Inc. v. N.

                                  21   California Collection Serv. Inc., 911 F.2d 242, 246 (9th Cir. 1990) (quoting Metro Mobile CTS,

                                  22   Inc. v. Newvector Commc’ns, Inc., 643 F. Supp. 1289, 1292 (D. Ariz. 1986) rev’d without opinion,

                                  23   803 F.2d 724 (9th Cir. 1986)). Puffery has also been described as claims that are either vague or

                                  24   highly subjective. Id. (citing Stearling Drug, Inc. v. FTC, 741 F.2d 1146, 1150 (9th Cir. 1984),

                                  25   cert. denied, 470 U.S. 1084 (1985)).

                                  26          Here, Plaintiffs identify two alleged misrepresentations made by CC-PA. TAC ¶¶ 137-38.

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    18
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 19 of 41




                                   1   First, Plaintiffs allege that in a letter dated October 9, 2008, CC-PA represented the following

                                   2   facts were true:

                                   3                  [Residents experience] a sense of security, knowing they have made
                                                      a good choice. They know their entrance fee refund will not fluctuate
                                   4                  with changes in the market . . . Our residents enjoy a vibrant and
                                                      enriching lifestyle with the knowledge that they have planned wisely
                                   5                  to secure their future.
                                   6   Id. ¶ 137 (quoting Ex. 22, Letter dated October 9, 2008 from Classic Residence by Hyatt to

                                   7   Residents). This Letter consists entirely of puffery. Whether residents experience a sense of

                                   8   security or enjoy a vibrant and enriching lifestyle are purely subjective. Whether residents know

                                   9   they made a “good choice” or “planned wisely” are similarly subjective. The representation that

                                  10   the entrance fee refund “will not fluctuate with changes in the market” is less subjective;

                                  11   nevertheless, it is too vague to be actionable and Plaintiffs do not plausibly allege that the

                                  12   statement is false or misleading.
Northern District of California
 United States District Court




                                  13          Second, CC-PA allegedly misrepresented that their Entrance Fees would be used to

                                  14   provide services. Id. ¶ 138. Defendants do not contend that this statement is puffery. Instead, they

                                  15   argue that the alleged misstatement lacks a factual basis and contradicts the express terms of the

                                  16   Residency Contracts. The Court agrees. The circumstances of the alleged fraud are not pled with

                                  17   particularity as required by Rule 9(b) and further, the alleged misstatement contradicts the terms of

                                  18   the Residency Contracts. See TAC, Exs. 8, 10, 12 and 14.

                                  19                  2. Actual Reliance
                                  20          Plaintiffs’ conclusory allegation that they “reasonably relied” on the alleged misstatements

                                  21   lacks any factual basis. Plaintiffs do not explain how they would have acted differently but for the

                                  22   misrepresentation. Furthermore, as Defendants point out, three of the four Plaintiffs entered the Vi

                                  23   before the October Letter was published in 2008. See TAC ¶¶ 38, 41, 44,48. Plaintiffs contend that

                                  24   the same language was used prior to 2008, but even if true, Plaintiffs do not plead facts suggesting

                                  25   actual reliance.

                                  26          The negligent misrepresentation claim is dismissed because it is based on nonactionable

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    19
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 20 of 41




                                   1   puffery, is not pled with particularity, and the allegation of actual reliance lacks factual support.

                                   2          E.    Fourth Cause of Action for Breach of Fiduciary Duty
                                   3          In the fourth cause of action, Plaintiffs allege that Defendants breached their fiduciary

                                   4   duty. More specifically, Plaintiffs allege that Defendants acted against Plaintiffs’ interest in

                                   5   connection with their Entrance Fee loan transactions and the Promissory Notes providing for

                                   6   refunds of the Entrance Fee.

                                   7          Before a person can be charged with a fiduciary obligation, that person must (1) knowingly

                                   8   undertake to act on behalf and for the benefit of another; or (2) enter into a relationship which

                                   9   imposes that undertaking as a matter of law. City of Hope Nat’l Med. Ctr. v. Genentech, Inc., 43

                                  10   Cal.4th 375, 386 (2008). Defendants contend that Plaintiffs fail to state a cognizable claim under

                                  11   either theory.

                                  12                    1. Alleged Relationship
Northern District of California
 United States District Court




                                  13          As to CC-DG and CRMLP, Plaintiffs’ allegations are entirely conclusory. Plaintiffs fail to

                                  14   allege any facts whatsoever to show they had a fiduciary relationship with CC-DG and CRMLP.

                                  15   See TAC ¶¶ 93-98, 144-55. As such, Plaintiffs’ conclusory allegations need not be accepted as

                                  16   true. In re Tracht Gut, LLC, 836 F.3d at 1150-51. The breach of fiduciary duty claim is dismissed

                                  17   as to CC-DR and CRMLP.

                                  18          Plaintiffs’ relationship with the remaining Defendant, CC-PA, is rooted in contracts,

                                  19   namely the Residency Contracts and Promissory Notes. Neither of these agreements expressly

                                  20   imposes fiduciary duties concerning Entrance Fees, and Plaintiffs do not allege otherwise. Instead,

                                  21   Plaintiffs allege that Defendants owed a fiduciary duty “by virtue of the nature of their relationship

                                  22   whereby Plaintiffs . . . reposed confidence in the integrity of Defendants, which was voluntarily

                                  23   accepted and/or assumed by Defendants, and by virtue of the power Defendants retained over

                                  24   Plaintiffs and over their homes and residential environment.” TAC ¶ 144. Again, Plaintiffs’

                                  25   allegations lack any factual basis and therefore, the Court need not accept it as true. In re Tracht

                                  26   Gut, LLC, 836 F.3d at 1150-51.

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    20
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 21 of 41




                                   1          Moreover, even if Plaintiffs’ allegations were true, reposing confidence in Defendants is,

                                   2   without more, insufficient to establish a fiduciary relationship. Contractual relationships require a

                                   3   degree of trust and confidence between the contracting parties. City of Hope, 43 Cal.4th at 389.

                                   4   Imposing a fiduciary duty any time a relationship of trust and confidence exists “would result in

                                   5   the imposition of a fiduciary duty in nearly every contractual setting. Clearly, the law does not

                                   6   extend this far.” In re Rexploure, Inc. Sec. Litig., 685 F. Supp. 1132, 1140 (N.D. Cal. 1988); see

                                   7   also Simplicity Intern’l v. Genlabs Corp., 2010 WL 11508819, at *4 (C.D. Cal. April 16, 2010)

                                   8   (“Without more, the simple fact that Plaintiff reposed confidence in Genlabs cannot create a

                                   9   fiduciary duty.”).

                                  10          Plaintiffs argue that courts have found fiduciary relationships exist between contracting

                                  11   parties where the defendant targeted senior citizens, citing Abbit v. ING USA Annuity & Life Ins.

                                  12   Co., 999 F. Supp. 2d 1189, 1199 (S.D. Cal. 2014). In Abbit, the plaintiff purchased an annuity
Northern District of California
 United States District Court




                                  13   from the defendant and alleged that the defendant (1) targeted senior citizens with products that

                                  14   falsely promised security; (2) promised investors “continued commitment, thanking them for

                                  15   ongoing trust and confidence in Defendant as their ‘preferred financial services provider’”; and (3)

                                  16   drafted all contractual materials and structured pricing parameters, taking advantage of

                                  17   Defendant’s superior knowledge and bargaining power. Id. The Abbit court held that these

                                  18   allegations were sufficient to plausibly suggest a claim for relief. Id. Here, however, Plaintiffs’

                                  19   TAC lacks comparable allegations. As discussed previously, Plaintiffs do not allege sufficient

                                  20   facts to support a plausibly inference that at the time they paid their Entrance Fees, they were

                                  21   targeted with a false promise of security. Nor do Plaintiffs allege that Defendants thanked them for

                                  22   their trust and confidence; and that Defendants took advantage of their superior knowledge and

                                  23   bargaining power. Rather, Plaintiffs allege:

                                  24                  The average age of these residents is nearly 85, and many of them are
                                                      over 90, and some even over 100. Over time, as their health
                                  25                  deteriorates, Plaintiffs become less and less physically, emotionally,
                                                      and cognitively able to move out of the Vi at Palo Alto. CC-PA was
                                  26                  entrusted with large sums of money that Plaintiffs set aside for their
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    21
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 22 of 41



                                                      retirement. CC-PA asserts the unilateral right to determine the cost of
                                   1                  residents’ homes and their living environment and denies the
                                                      residents any right to participate in CC-PA’s decisions about these
                                   2                  essential matters. The circumstances described herein give rise to a
                                                      fiduciary duty to the residents on the part of Defendants. CC-PA
                                   3                  assumed the role of caregiver and business partner to Plaintiffs and
                                                      the Class.
                                   4

                                   5   TAC ¶ 93. Even accepting these allegations as true, they do not plausibly support an inference that

                                   6   CC-PA and Plaintiffs had a fiduciary relationship at the time Plaintiffs decided to pay their

                                   7   Entrance Fees and executed the related Promissory Notes.

                                   8          The few additional cases cited by Plaintiffs are also distinguishable. Like Abbit, these cases

                                   9   concern the sale of annuities to senior citizens and the court found a basis for a fiduciary

                                  10   relationship. In In re Nat’l W. Life Ins. Deferred Annuities Litig., 467 F. Supp. 2d 1071, 1087

                                  11   (S.D. Cal. 2006), the senior-aged plaintiffs alleged that the defendants “expressly held itself out as

                                  12   an objective expert acting in the insured’s best interests,” and that plaintiffs had to “depend on the
Northern District of California
 United States District Court




                                  13   good faith and performance of the insurer” to understand “complex financial instruments which

                                  14   the average person [could] not understand.” Id. The TAC in the instant case does not include

                                  15   comparable allegations. In Estate of Migliaccio v. Midland Nat’l Life Ins. Co., 436 F. Supp. 2d

                                  16   1095, 1108 (C.D. Cal. 2006), as amended (Aug. 21, 2006), the court held that plaintiffs stated a

                                  17   cognizable claim for breach of fiduciary duty based on the “extensive allegations that defendants

                                  18   trained their sales agents to lure seniors [sic] citizens into their confidence by offering assistance

                                  19   with estate and financial planning.” Id. Again, the TAC in the instant case does not include any

                                  20   allegations regarding training sales agents, much less extensive allegations that agents were

                                  21   trained to “lure” seniors into CC-PA’s confidence. Instead, the TAC includes a single allegation

                                  22   that CC-PA used marketing materials “to lure” Plaintiffs. TAC ¶ 66. In Negrete v. Fidelity and

                                  23   Guar. Life Ins. Co., 444 F. Supp. 2d 998, 1003 (C.D. Cal. 2006), the plaintiffs alleged that the

                                  24   defendants assumed fiduciary duties “by virtue of their purported positions as financial advisors,

                                  25   estate planning specialists, and because of their superior knowledge and ability to manipulate and

                                  26   control senior citizens’ finances and legal status.” Id. Once again, the TAC lacks comparable

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    22
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 23 of 41




                                   1   allegations.

                                   2          Plaintiffs also allege that Defendants retained “power” over them, their homes and

                                   3   residential environment. TAC ¶ 144. Plaintiffs do not allege, however, that Defendants had power

                                   4   over them at the time they entered the Residency Contracts. Moreover, Plaintiffs do not allege

                                   5   how the “power” Defendants retained is any different from power inherent in other contractual

                                   6   relationships. In their Opposition to Defendants’ motion, Plaintiffs argue that the “caretaking

                                   7   relationship” between Plaintiffs and CC-PA gives rise to a fiduciary duty. Pls.’ Opp’n to CC-PA’s

                                   8   Mot. at 12. Plaintiffs do not cite to, and this Court is not aware of, any case in which a court found

                                   9   that a contract for housing and care in a CCRC, without more, gives rise to a fiduciary duty. There

                                  10   appears to be no published court opinion in California on this issue, and Defendants have cited to

                                  11   three opinions from other states that have found that a contract for housing and care in a CCRC

                                  12   does not give rise to fiduciary duties. See Albaugh v. The Reserve, 930 N.W.2d 676, 685-686
Northern District of California
 United States District Court




                                  13   (Iowa 2019) (affirming summary judgment in favor of defendant senior adult congregate living

                                  14   facility because defendant and residents (who are sixty years of age or older) had engaged in arms-

                                  15   length transaction, on equal footing, and without defendant having any form of influence over

                                  16   plaintiff); Buck v. The Reserve, 947 N.W.2d 225 (Iowa Ct. App. 2020) (reversing judgment on

                                  17   breach of fiduciary duty claim because of Albaugh); Roscoe v. Elim Park Baptist Home, Inc., 2015

                                  18   WL 9871344, at *3-6 (Conn. Super. Ct. Dec. 22, 2015) (rejecting claim that a fiduciary

                                  19   relationship existed between decedent and a Continuing Care Retirement Community because

                                  20   there were “no allegations that the defendant had actual or constructive knowledge of the

                                  21   decedent’s diminished capacity or incapacity, as is required to demonstrate that the transaction

                                  22   was closer than arm’s length or characterized by a unique degree of trust and confidence.”).

                                  23   Although the three out-of-state cases are not controlling, the Court finds their reasoning

                                  24   persuasive. In the absence of allegations of unequal footing, undue influence, diminished capacity

                                  25   or incapacity, or other similar allegations, Plaintiffs’ contractual relationship with CC-PA does not

                                  26

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    23
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 24 of 41




                                   1   support a cognizable breach of fiduciary duty claim.7

                                   2                  2. Whether Defendants Undertook to Act on Behalf And For Plaintiffs
                                   3           Plaintiffs’ alternative theory, that Defendants voluntarily accepted and/or assumed to act

                                   4   on their behalf, is equally unavailing. It bears repeating that the parties’ relationship is rooted in

                                   5   contracts. Plaintiffs contracted for certain services and a right to residency, and CC-PA obtained

                                   6   capital in the form of Entrance Fees and monthly fees. TAC, Ex. 9. Neither the Residency

                                   7   Contract nor Promissory Note expressly or even impliedly suggest Defendants knowingly

                                   8   undertook a fiduciary duty to act on behalf and for the benefit of Plaintiffs. Rather, the Residency

                                   9   Contracts expressly disclaim any non-contractual relationship or rights as to Entrance Fees. TAC,

                                  10   Exh. 8 at section 9.5 (“Your rights under this Contract are limited to those rights expressly granted

                                  11   in it and do not include any proprietary interest in the assets of the Provider or in the Community,

                                  12   any managerial or other interest in the Provider or any third-party contractor, or any interest in any
Northern District of California
 United States District Court




                                  13   payments made under this Contract.”).

                                  14           California courts have explained that “[t]he essence of a fiduciary . . . relationship is that

                                  15   the parties do not deal on equal terms, because the person in whom trust and confidence is reposed

                                  16   and who accepts that trust and confidence is in a superior position to exert unique influence over

                                  17   the dependent party.” City Solutions, Inc. v. Clear Channel Commc’ns, Inc., 201 F. Supp. 2d 1048,

                                  18   1050 (N.D. Cal. 2002) (quoting Barbara A. v. John G., 145 Cal. App. 3d 369, 383 (1983)). Here,

                                  19   Plaintiffs fail to plead sufficient facts to show that Defendants held a “superior position to exert

                                  20   unique influence” over them when they entered the relevant contracts. There are also no facts

                                  21   alleged to support an inference that Defendants entered the contracts “with the view of acting

                                  22   primarily for the benefit of” Plaintiffs. City of Hope, 43 Cal.4th at 386.

                                  23

                                  24   7
                                        In their Opposition brief, Plaintiffs argue that “CC-PA exploited its superior knowledge, bargaining
                                  25   power, and Plaintiffs’ vulnerable position.” Pls’ Opp’n to CC-PA’s Mot. at 16. Allegations in a brief,
                                       however, cannot rectify insufficiencies in a complaint. Apple Inc. v. Allan & Assoc. Ltd., 445 F.
                                  26   Supp. 3d 42, 59 (N.D. Cal. 2020); Siemers v. Wells Fargo, 2006 WL 2355411, at *20 (N.D. Cal.
                                       Aug. 14, 2006).
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                                      24
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 25 of 41




                                   1           The breach of fiduciary duty claim is accordingly dismissed. Alvarado Orthopedic

                                   2   Research, L.P. v. Linvatec Corp., 2011 WL 3703192, at *4 (S.D. Cal. Aug. 23, 2011) (granting

                                   3   motion to dismiss because “nothing in the contract itself suggests [defendant] intended to

                                   4   subordinate its interests to [p]laintiffs’. [citation omitted] Rather, the agreement’s terms indicate

                                   5   that the parties intended to establish a mutually beneficial relationship.”); TMX Funding, Inc. v.

                                   6   Impero Techs., Inc., 2010 WL 4774791, at *6 (N.D. Cal. Nov. 16, 2010) (finding that “[plaintiff’s]

                                   7   allegations do not support an inference that he entered the loan transaction involuntarily or under

                                   8   some type of duress as a result of a preexisting vulnerability of which [the corporation] took

                                   9   advantage.”).

                                  10           F.    Fifth Cause of Action for Violation CLRA
                                  11           Plaintiffs’ fifth cause of action is for violation of the CLRA, which prohibits “unfair

                                  12   methods of competition and unfair or deceptive acts or practices undertaken by any person in a
Northern District of California
 United States District Court




                                  13   transaction intended to result or which results in the sale or lease of goods or services to any

                                  14   consumer.” Cal. Civ. Code § 1770(a); Wilson v. Hewlett–Packard Co., 668 F.3d 1136, 1140 (9th

                                  15   Cir. 2012). This prohibition bars representations that “goods . . . have characteristics which they

                                  16   do not have” or “are of a particular standard, quality, or grade . . . if they are of another.” Cal. Civ.

                                  17   Code §§ 1770(a)(5), (7). It likewise bars the omission of any material fact relating to those goods.

                                  18   See LiMandri v. Judkins, 52 Cal. App. 4th 326, 337 (1997). The Ninth Circuit has held that “rule

                                  19   9(b)’s heightened pleading standards apply to claims for violations of the CLRA” when such

                                  20   claims are grounded in fraud. Vess, 317 F.3d at 1102-05.

                                  21           Under Civil Code Section 1780(a), “CLRA actions may be brought by a consumer ‘who

                                  22   suffers any damage as a result of the use or employment’ of a proscribed method, act, or practice.”

                                  23   MacRae v. HCR Manor Care Servs., 2014 WL 3605893, at *3 (C.D. Cal. July 21, 2014) (quoting

                                  24   Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1367 (2010)). Therefore, to state a claim

                                  25   under the CLRA, a plaintiff must show that: (1) a consumer is exposed to an unlawful business

                                  26   practice, and (2) the consumer is damaged by the unlawful practice. Id. at *3. Additionally, a

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    25
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 26 of 41




                                   1   CLRA claim based in fraud requires reliance. Id.

                                   2          Defendants seek dismissal of the CLRA claim, asserting that Plaintiffs (1) fail to comply

                                   3   with the venue affidavit requirement; (2) fail to comply with the pre-complaint notice requirement;

                                   4   and (3) fail to allege sufficient facts with particularity to state a cognizable claim. Defendants also

                                   5   argue that three of the four named Plaintiffs’ claims are barred by the statute of limitations. The

                                   6   Court addresses each of these arguments below.

                                   7                  1.Venue Affidavit Requirement
                                   8          The CLRA requires a plaintiff to file an affidavit “concurrently with the filing of the

                                   9   complaint.” Cal. Civil Code § 1780(d). This affidavit must state facts showing that the action has

                                  10   been commenced in a county described in the statute as a proper place for trial of the action. Id. If

                                  11   a plaintiff fails to file the required affidavit, the court “shall, upon its own motion or upon motion

                                  12   of any party dismiss the action without prejudice.” Id.
Northern District of California
 United States District Court




                                  13          Although Plaintiffs did not file an affidavit concurrent with their original complaint, they

                                  14   have done so now in response to the pending motions to dismiss. Plaintiffs filed an affidavit

                                  15   signed by Burton Richter on March 28, 2014. See Dkt. No. 286-1. “A court need not dismiss a

                                  16   CLRA claim based on the fact that the venue affidavit was not filed concurrently with the

                                  17   complaint if an affidavit has been filed that satisfies the purpose of the rule—ensuring that the

                                  18   action has been commenced in a proper venue.” Seifi v. Mercedes-Benz USA, LLC, 2013 WL

                                  19   2285339, at *8 (N.D. Cal. May 23, 2013). Because Plaintiffs are now in compliance with Civil

                                  20   Code § 1780(d), and Defendants do not contest venue in this Court, the Court finds that any

                                  21   technical violation of § 1780(d) does not warrant dismissal of the CLRA claim.

                                  22                  2. Precomplaint Notice and Demand Requirement of Civil Code § 1782(a)
                                  23          Defendants next contend that the CLRA claim is procedurally defective because Plaintiffs

                                  24   failed to provide the statutorily required 30 days’ pre-suit notice of the alleged violation. Cal. Civ.

                                  25   Code § 1782(a). Plaintiffs accuse Defendants of putting form over substance, and further assert

                                  26   that they were not required to send a demand letter because their CLRA claim seeks injunctive

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    26
                                            Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 27 of 41




                                   1   relief, not damages, and in any event, they sent a demand letter on March 27, 2014.

                                   2            The Court agrees with Plaintiffs. Section 1782(d) provides that “[a]n action for injunctive

                                   3   relief brought under the specific provisions of Section 1770 may be commenced without

                                   4   compliance with subdivision (a).” Cal. Civ. Code § 1782(d). Plaintiffs’ CLRA claim is limited to

                                   5   injunctive relief. See TAC ¶ 163 (“Defendants are continuing to engage in the practices alleged

                                   6   herein, and will not cease until an injunction is issued by this Court.”). Therefore, the purported

                                   7   failure to comply with § 1782(a) is not a basis for dismissing Plaintiffs’ CLRA claim.

                                   8                      3. Statute of Limitations
                                   9            The statute of limitations for CLRA claims is three years from the date of the commission

                                  10   of the alleged violation. Cal. Civ. Code § 1783. Here, the alleged CLRA violation occurred when

                                  11   Defendants marketed and sold the CCRA residential and financial management services. TAC ¶

                                  12   161. Three of the four Plaintiffs, Linda Collins Cork, Georgia Lee May and Janice Robb
Northern District of California
 United States District Court




                                  13   Anderson, moved to the Vi in 2005. TAC ¶¶ 38, 41, 48. This suit was filed in February of 2014,

                                  14   well after three years from the date of the alleged CLRA violation.

                                  15            The three Plaintiffs counter that their CLRA claim is not time-barred because Defendants’

                                  16   fraudulent concealment tolls the statute of limitations, and alternatively, the discovery rule

                                  17   postpones accrual of their CLRA claim. The TAC includes an allegation suggesting that Plaintiffs

                                  18   did not learn of Defendants’ failure to maintain Entrance Fee reserves until March of 2012, when

                                  19   Defendants stated in writing that “there is no entrance fee repayment reserve.” TAC ¶ 63, Ex. 7.

                                  20   This allegation might be sufficient to show the time and manner of the discovery of their cause of

                                  21   action; however, Plaintiffs fail to allege facts to show their inability to make the discovery earlier

                                  22   despite reasonable diligence. Therefore, the CLRA claim asserted by the three Plaintiffs must be

                                  23   dismissed as time-barred. See Plumlee v. Pfizer, Inc., 2014 WL 695024, at *10 (N.D. Cal. Feb. 21,

                                  24   2014) (dismissing CLRA claim because plaintiff failed to allege factual basis for tolling the statute

                                  25   of limitations).

                                  26   //

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    27
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 28 of 41




                                   1                  4. Whether Plaintiffs Allege Legally Cognizable Claim

                                   2           Defendants do not dispute the timeliness of the CLRA claim brought by the remaining

                                   3   Plaintiff, Thomas Merigan. Accordingly, the Court considers below Defendants’ challenges to the

                                   4   substance of the CLRA claim and concludes that they have merit.

                                   5           First, Defendants contend that Plaintiffs fail to identify with particularity any actionable

                                   6   misrepresentation. The Court agrees. Plaintiffs allege only in general and conclusory terms that

                                   7   “Defendants practices in connection with the marketing and sale of CCRC residential and

                                   8   financial management services related to Entrance Fees and allocated expenses violated the CLRA

                                   9   insofar as Defendants (1) misrepresented the “character, uses and benefits of the services they

                                  10   provided”; (2) misrepresented the “standard and quality of the services they provided”; (3)

                                  11   knowingly advertised services with the intent not to sell them as advertised; and (4) “knowingly

                                  12   mispresented the legal rights, obligations and/or remedies associated with their services.” TAC ¶
Northern District of California
 United States District Court




                                  13   161. This paragraph merely parrots the language of the CLRA and does not pass muster on a

                                  14   motion to dismiss. Ashcroft, 556 U.S. at 678 (“‘[A] formulaic recitation of the elements of a cause

                                  15   of action will not do.’”) (quoting Bell Atlantic, 550 U.S. at 557)). The CLRA claim incorporates

                                  16   by reference all the other allegations in the TAC, but Defendants should not have to scour the

                                  17   TAC for every possible allegation that suggests fraud. In response to the motions to dismiss,

                                  18   Plaintiffs argue that they were “lured into the Vi at Palo Alto by Defendant’s assurances of

                                  19   financial security.” Pls.’ Opp’n to CC-PA’s Mot. at 19. This allegation does not appear in the

                                  20   TAC8, and even if had been included, it would be insufficient, without more, to give Defendants

                                  21   fair notice of the basis of the CLRA claim.

                                  22           Second, Defendants contend that Plaintiffs fail to allege facts to show reliance. Where

                                  23   claims under the CLRA relate to an alleged misrepresentation, plaintiffs must allege detrimental

                                  24

                                  25
                                       8
                                         “[I]t is ‘axiomatic that the complaint may not be amended by the briefs in opposition to a motion
                                       to dismiss.’” Apple Inc. v. Allan & Assoc. Ltd., 445 F. Supp. 3d 42, 59 (N.D. Cal. 2020) (quoting
                                  26   Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1009 (N.D. Cal. 2014)).

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    28
                                           Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 29 of 41




                                   1   reliance, i.e., that they would have made a different consumer decision but for the alleged

                                   2   misstatements at issue. See Faigman v. Cingular Wireless, LLC, 2007 WL 708554, at *5 (N.D.

                                   3   Cal. Mar. 2, 2007) (explaining that “plaintiffs must allege that they would have acted differently—

                                   4   i.e., not purchased phones or services from Cingular, or opted for different Cingular products or

                                   5   services—had plaintiffs known” the undisclosed facts); see also Cattie v. Wal-Mart Stores, Inc.,

                                   6   504 F. Supp. 2d 939, 947 (S.D. Cal. 2007) (requiring plaintiff to allege reliance on false

                                   7   representations in advertisements in a false advertising case); Anunziato v. eMachines, Inc., 402 F.

                                   8   Supp. 2d 1133, 1138 (C.D. Cal. 2005) (acknowledging the reliance element of a CLRA claim).

                                   9           Plaintiffs do not dispute that they are required to allege actual reliance and insist that they

                                  10   have done so. Plaintiffs’ allegations, however, are entirely conclusory. See TAC ¶ 132 (“Plaintiffs

                                  11   . . . reasonably relied on Defendants’ actions.”), 142 (same). Conclusory allegations need not be

                                  12   accepted as true. In re Tracht Gut, LLC, 836 F.3d at 1150-51.
Northern District of California
 United States District Court




                                  13           Accordingly, Plaintiffs fail to state a claim under the CLRA.9

                                  14           G.   Sixth and Seventh Causes of Action for Violation of Section 17200
                                  15           The sixth and seventh claims for violations of the UCL are based on allegations that

                                  16   Defendants committed financial elder abuse in violation of the Welfare and Institutions Code;

                                  17   failed to maintain a reserve fund in violation of the Health & Safety Code §§ 1792.6 and 1793

                                  18   (“Refundable contracts; refund reserve funds; exemption; unsecured refundable entrance fees;

                                  19   disclosure’”), 1793.5 (“Acceptance of deposits and proposals to promise to provide care without

                                  20   authorization, failure to place deposits into escrow accounts, execution of continuing care

                                  21   contracts without authorization and abandonment of continuing care retirement community

                                  22   obligations; violations; offense and penalties”); abandoned their obligations under the Residency

                                  23   Contracts in violation of Health & Safety Code § 1793.5(d); failed to make disclosures required by

                                  24

                                  25   9
                                         Because Plaintiffs fail to allege any misrepresentation with particularity and fail to allege
                                  26   reliance, the Court finds it unnecessary to discuss Defendant’s third challenge to the CLRA claim,
                                       namely whether Plaintiffs allege lost money or property.
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                                     29
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 30 of 41




                                   1   Health and Safety Code § 1793(f); 1771.8 (“meetings with residents of continuing care retirement

                                   2   communities; financial statements; resident representative on provider's governing body”); and

                                   3   engaged in deceptive practices. TAC ¶¶ 167-72, 178-83.

                                   4           Business & Professions Code § 17200 defines unfair competition as any “unlawful, unfair

                                   5   or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. “Unlawful” practices are

                                   6   practices forbidden by law. Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th 163

                                   7   (1999). For purposes of a consumer suits, “unfair” practices are conduct that is “immoral,

                                   8   unethical, oppressive, unscrupulous or substantially injurious to consumers.” McKell v. Wash.

                                   9   Mut., Inc., 142 Cal. App. 4th 1457, 1473 (2006). Alternatively, a violation of public policy may

                                  10   provide the predicate for an unfair business practices claim when the public policy is “tethered to

                                  11   specific constitutional, statutory, or regulatory provisions.” Bardin v. Daimlerchrysler Corp., 136

                                  12   Cal. App. 4th 1255, 1260-61 (2006). The “fraudulent” prong requires a showing of actual or
Northern District of California
 United States District Court




                                  13   potential deception to some members of the public, or harm to the public interest. See id. at 180.

                                  14           Defendants asserts four grounds for dismissal of the UCL claims: (1) failure to plead loss

                                  15   of money or property; (2) failure to allege an unlawful act; (3) failure to allege a fraudulent act;

                                  16   and (4) failure to allege an unfair act.

                                  17                   1. Economic Injury
                                  18           With the passage of Proposition 64, private standing for a UCL claim is limited to any

                                  19   person who has lost money or property as a result of unfair competition. Kwikset Corp. v. Superior

                                  20   Court, 51 Cal.4th 310, 321-22 (2011). “The plain import of this is that a plaintiff now must

                                  21   demonstrate some form of economic injury.” Id. The California Supreme Court has instructed that

                                  22   “[t]here are innumerable ways in which economic injury from unfair competition may be shown.

                                  23   A plaintiff may (1) surrender in a transaction more, or acquire in a transaction less, than he or she

                                  24   otherwise would have; (2) have a present or future property interest diminished; (3) be deprived of

                                  25   money or property to which he or she has a cognizable claim; or (4) be required to enter into a

                                  26   transaction, costing money or property, that would otherwise have been unnecessary.” Id. at 323.

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    30
                                            Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 31 of 41




                                   1   “[T]he Proposition 64 requirement that injury be economic renders standing under section 17204

                                   2   substantially narrower than federal standing under article III, section 2 of the United States

                                   3   Constitution, which may be predicated on a broader range of injuries.” Id. at 324; see also Ehret v.

                                   4   Uber Technologies, 68 F. Supp. 3d 1121, 1132 (N.D. Cal. 2014) (“Whereas a federal plaintiff’s

                                   5   injury in fact may be intangible . . . a UCL plaintiff’s injury in fact [must] specifically involve lost

                                   6   money or property.” (internal quotation marks omitted)).

                                   7            Here, Plaintiffs attempt to meet the economic injury requirement by alleging that “their

                                   8   security interest has been impaired.” TAC ¶ 97; see also id. ¶¶ 6, 18, 65, 74, 97, 19, 97, 98, 120,

                                   9   122, 152, 167, 178 (demonstrating that their security interest has been impaired). Plaintiffs explain

                                  10   in their Opposition brief that by “impaired,” they mean that their present or future property interest

                                  11   in their Entrance Fees has been diminished. Pls.’ Opp’n to CC-PA’s Mot. at 20. Because this

                                  12   economic injury theory is recognized in Kwikset, the Court concludes that Plaintiffs’ allegations
Northern District of California
 United States District Court




                                  13   are sufficient. Although Plaintiffs do not quantify their economic loss in monetary terms, Kwikset

                                  14   does not require them to do so at the pleading stage. Levitt v. Yelp! Inc., 2011 WL 13153230, at *7

                                  15   (N.D. Cal. Mar. 22, 2011) (stating that all that is needed to be alleged is “an identifiable trifle” of

                                  16   economic injury).10

                                  17                   2. Unlawful Business Practices
                                  18            “By proscribing unlawful business practices, the UCL borrows violations of other laws and

                                  19   treats them as independently actionable.” Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App.

                                  20   4th 824, 837 (2006). Here, Plaintiffs base their UCL on alleged violations of the elder abuse

                                  21   statute and the Health & Safety Code provisions governing refundable residency contracts. TAC

                                  22   ¶¶ 166-85.11

                                  23

                                  24   10
                                         Whether Plaintiffs will ultimately be able to present sufficient evidence of economic injury to
                                  25   warrant restitution or disgorgement is a separate issue that will undoubtedly be the subject of later
                                       proceedings.
                                  26   11
                                         The alleged CLRA violation is not pleaded as a basis for the UCL claim. Id.
                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                                  31
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 32 of 41




                                   1                          a.      Elder Abuse Statute

                                   2          As discussed previously, the claim for financial elder abuse is adequately pled. It follows

                                   3   that the UCL claims under the unlawful prong may proceed based on the alleged financial elder

                                   4   abuse violation.

                                   5                          b.      Health & Safety Code § 1771.8

                                   6          CC-PA also challenges the unlawful business practices claim to the extent it is based on a

                                   7   Health & Safety Code § 1771.8, which requires in pertinent part that CCRC providers “hold, at a

                                   8   minimum, semiannual meetings with the residents of the . . . community, or the resident

                                   9   association or its governing body, for the purpose of the free discussion of subjects . . . and issues

                                  10   as they apply to the continuing care retirement community and proposed changes in policies,

                                  11   programs, and services.” Health & Safety Code § 1771.8(c). Plaintiffs allege that CC-PA and CC-

                                  12   DG violated § 1771.8(c) insofar as they “never permitted a representative of the residents to
Northern District of California
 United States District Court




                                  13   participate in CC-DG’s or CC-PA’s Board Meetings.” TAC ¶ 91. However, § 1771.8(c) does not

                                  14   require resident to participate in board meetings; it requires a CCRC provider to hold residential

                                  15   meetings. Plaintiffs’ TAC does not allege that CC-PA failed to hold residential meetings. See

                                  16   TAC, ¶¶ 85, 90. Therefore, the purported violation of section 1771.8 does not support Plaintiffs’

                                  17   unlawful business practices claims.

                                  18                          c.      CC-DG and CRMLP’s Allegedly Unlawful Business Practices

                                  19          CC-DG and CRMLP separately argue that the alleged violations of the Health & Safety

                                  20   Code do not provide a basis for a UCL claim directly against them. Their argument is persuasive.

                                  21   The Health & Safety Code provisions Plaintiffs rely upon apply to a “provider offering a

                                  22   refundable contract.” Health Safety Code § 1792. A “provider” means an entity that provides

                                  23   continuing care, makes a continuing care promise, or proposes to promise to provide continuing

                                  24   care,” and includes “any entity that controls an entity that provides continuing care, makes a

                                  25   continuing care promise, or proposes to promise to provide continuing care.” Id. § 1771(p)(10).

                                  26          The TAC alleges that CC-PA is a provider, whereas there is no mention of CC-DG and

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    32
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 33 of 41




                                   1   CRMLP acting as providers. See TAC ¶¶ 62 (“California law requires that CC-PA retain sufficient

                                   2   reserves to cover its refund obligations.”), 63 (“CC-PA’s failure to maintain sufficient reserves in

                                   3   trust to refund the Entrance Fees, and non-disclosure of this fact, is a direct and ongoing violation

                                   4   of Health & Safety Code §§ 1972.6 and 1973.”). Plaintiffs rely on allegations that “CC-DG

                                   5   controls CRMLP and CRMLP ‘oversees the transfer of funds between CC-PA and CC-DG.’” Pls.’

                                   6   Opp’n to CRMLP and CC-DG’s Mot. at 21, Dkt. No. 285 (citing TAC ¶¶ 28-29). However,

                                   7   Plaintiffs do not allege that CC-DG controls CC-PA’s continuing care operations and services.

                                   8   That CRMLP “oversees” the transfer of funds from CC-PA to CC-DG is insufficient, without

                                   9   more, to establish that CRMLP and CC-DG control CC-PA such that CRMLP and CC-DG should

                                  10   be held directly liable as providers of continuing care.

                                  11          The unlawful business practices claims against CC-DG and CRMLP are dismissed.

                                  12                  3. Allegedly Unfair Business Practices
Northern District of California
 United States District Court




                                  13          CC-PA contends that (1) Plaintiffs cannot maintain an action under the unfair prong as to

                                  14   any law that CC-PA did not violate; (2) an unfair prong claim cannot stand when the challenged

                                  15   practice is accepted by the relevant regulatory agency as appropriate; and (3) the TAC lacks the

                                  16   specific, factual allegations required to substantiate Plaintiffs’ claims or its purported unfair

                                  17   business practices.

                                  18          The Court rejects CC-PA’s first and third arguments because the alleged violations of the

                                  19   financial elder abuse statute and the Health and Safety Code (other than section 1771.8) provide a

                                  20   sufficient basis for a UCL claim under the unfair prong. CC-PA’s second argument has some

                                  21   merit. A trier of fact may ultimately conclude that CC-PA’s conduct was not immoral, unethical,

                                  22   oppressive, unscrupulous or substantially injurious because the DSS concluded that CC-PA’s

                                  23   contracts are not “refundable contracts.” However, the Ninth Circuit explained that “[a] contract

                                  24   that would otherwise be classified as repayable will be classified as refundable if the applicant or

                                  25   provider refers to the repayment as a refund.” Cork v. CC-PA, 818 Fed. Appx. at 598 n.4 (citing

                                  26   Health & Safety Code § 1771(r)(3)). Plaintiffs allege that CC-PA regularly used the term

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    33
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 34 of 41




                                   1   “refundable” and “refund” to explain to residents that they would be repaid most of their Entrance

                                   2   Fees. TAC ¶ 7; see also ¶ 59. A CC-PA employee allegedly told a Plaintiff that the Entrance Fee

                                   3   payment “would remain locally with CC-PA, and would not be transferred between entities or

                                   4   otherwise.” Id. ¶ 64. Plaintiffs’ allegations supply a plausible basis for classifying the Residency

                                   5   Contracts as refundable under section 1771(r)(3), even if the DSS concluded that they were not.

                                   6           Plaintiffs have sufficiently alleged UCL claims under the unfair prong.

                                   7                   4. Fraud Prong
                                   8           A plaintiff may base a UCL claim on an alleged omission, “[but] to be actionable the

                                   9   omission must be contrary to a representation actually made by the defendant, or an omission of a

                                  10   fact that the defendant was obliged to disclose.” Sud v. Costco Wholesale Corp., 229 F. Supp. 3d

                                  11   1075, 1085 (N.D. Cal. 2017) (quoting Daugherty v. Am. Honda Motor Co., 144 Cal. App. 4th 824,

                                  12   835 (2006)).
Northern District of California
 United States District Court




                                  13           Here, the UCL fraud-based claim is based on the same three omissions that form the basis

                                  14   for the concealment claim. Compare TAC ¶ 131 with TAC ¶ 172. As discussed previously,

                                  15   Plaintiffs fail to allege fraud with particularity. It follows that the UCL claim is also subject to

                                  16   dismissal to the extent it is predicated on fraud.

                                  17           H.     Eighth Cause of Action for Breach of Contract
                                  18           Plaintiffs allege that CC-PA breached its contractual obligations by upstreaming funds to

                                  19   CC-DG and failing to maintain financial reserves in trust as required by Health & Safety Code §

                                  20   1792.6. TAC ¶ 190. The Residency Contracts do not contain any express provisions requiring CC-

                                  21   PA to refrain from “upstreaming” funds to CC-DG and to maintain financial reserves in trust.

                                  22   Plaintiffs do not contend otherwise. Instead, Plaintiffs allege that Health & Safety Code § 1792.6

                                  23   “is incorporated into the contract by operation of law.” TAC ¶ 190. The Court previous rejected

                                  24   this argument because Plaintiffs cited no authority in support of such a proposition. Order at 24.

                                  25   Plaintiffs still have not done so.

                                  26           Moreover, reading additional terms into the Residency Contracts would violate the

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    34
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 35 of 41




                                   1   integration clause stated therein. See id., Ex. 8 at section 10.10 (“[t]his Contract, including all

                                   2   attached Appendices and documents incorporated by reference, constitutes the entire Contract

                                   3   between [each Plaintiff] and [CC-PA]….”) and 9.5 (“[each Plaintiff’s] rights under this Contract

                                   4   are limited to those rights expressly granted in it and do not include … any interest in any

                                   5   payments made under this Contract.”). The Health & Safety Code also forecloses Plaintiffs’

                                   6   incorporation theory. Specifically, section 1787(d) provides that “[a] continuing care contract

                                   7   approved by the department shall constitute the full and complete agreement between the parties.”

                                   8   Cal. Health & Safety Code § 1787(d). The contracts at issue in this case were indisputably

                                   9   approved by the DSS. TAC, Ex. 8, p. 35 (“This continuing care contract form has been approved

                                  10   by the [DDS] . . . .”).

                                  11           Because Plaintiffs fail to allege that CC-PA breached any provision of the Residency

                                  12   Contracts, the breach of contract claim is dismissed.
Northern District of California
 United States District Court




                                  13           I.    Ninth Cause of Action for Breach of Implied Covenant
                                  14           The ninth cause of action is based on allegations that CC-PA (a) denied that the Residency

                                  15   Contracts are “refundable contracts”; (b) failed to maintain prudent cash reserves; (c) failed to

                                  16   maintain statutorily required reserves in trust; (d) upstreamed hundreds of million dollars of

                                  17   Entrance Fees to CC-DG; and (e) failing to use Entrance Fees for the benefit of CC-PA and its

                                  18   residents. TAC ¶ 196.

                                  19           Defendants contend that this claim should be dismissed for three reasons: an implied

                                  20   covenant of good faith and fair dealing is not a vehicle for adding additional contractual terms; the

                                  21   TAC fails to allege that CC-PA’s treatment of Entrance Fees is inconsistent with the purpose of

                                  22   the Residency Contracts; and Plaintiffs have not alleged facts sufficient to establish that CC-PA

                                  23   acted in bad faith in connection with its treatment of Entrance Fees.

                                  24           As to CC-PA’s first argument, the law is well established that“[t]he implied covenant will

                                  25   not apply where no express term exists on which to hinge an implied duty, and where there has

                                  26   been compliance with the contract’s express terms.” Young v. Facebook, Inc., 790 F. Supp. 2d

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    35
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 36 of 41




                                   1   1110, 1117 (N.D. Cal. 2011) (citation omitted); see also, e.g., Racine & Laramie, Ltd. v. Cal.

                                   2   Dep’t of Parks & Recreation, 11 Cal. App. 4th 1026, 1032 (1992) (“[T]he implied covenant is

                                   3   limited to ensuring compliance with the express terms of the contract, and cannot be extended to

                                   4   create obligations not contemplated in the contract.”) (Emphasis added)). The Residence Contracts

                                   5   do not include express provisions forbidding CC-PA from transferring Entrance Fees to CC-DG or

                                   6   requiring CC-PA to establish and maintain reserves in trust. Therefore, Plaintiffs’ breach of

                                   7   implied covenant fails on this basis alone.

                                   8          The breach of implied covenant claims is dismissed.

                                   9          J.    Tenth Cause of Action for Declaratory Relief
                                  10          Plaintiffs also request “a declaration of the rights and responsibilities of the parties with

                                  11   respect to compliance with California law.” TAC ¶ 200. Specifically, Plaintiffs seek declaratory

                                  12   relief in a form of a judicial declaration that (1) the Residency Contracts qualify as “refundable
Northern District of California
 United States District Court




                                  13   contracts” under Health & Safety Code §1771(r)(2); CC-PA breached its obligations to maintain

                                  14   sufficient reserves in trust pursuant to Health & Safety Code §1792.6; and CC-PA breached its

                                  15   obligations under § 1793(f) to disclose the lack of proper reserves in all marketing materials and

                                  16   continuing care contracts. TAC ¶ 199.

                                  17          CC-PA seek dismissal of the declaratory relief claim, asserting that there is no actual

                                  18   controversy, the claim is duplicative of other claims, and that the DSS is the agency best equipped

                                  19   to address the issues raised in this claim. The Court disagrees. Even though DSS concluded that

                                  20   the Residency Contracts not “refundable contracts,” an actual controversy still exists because, as

                                  21   discussed above, “[a] contract that would otherwise be classified as repayable will be classified as

                                  22   refundable if the applicant or provider refers to the repayment as a refund.” Cork v. CC-PA, 818

                                  23   Fed. Appx. at 598 n.4 (citing Health & Safety Code § 1771(r)(3)). Plaintiffs are entitled to seek a

                                  24   declaration regarding the applicability of section 1771(r)(3) and its impact on the parties’ rights

                                  25   and responsibilities. The declaratory relief claim is not duplicative of any other claim insofar as it

                                  26   is based on section 1771(r)(3).

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    36
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 37 of 41




                                   1             CC-DG and CRMLP argue separately that there is no judicial controversy as to them.

                                   2   Plaintiffs allege however, that CC-DG and CRMLP committed the very actions Plaintiffs seek to

                                   3   enjoin through the declaratory relief claim, namely the transfer of Entrance Fees from CC-PA to

                                   4   CC-DG. If Plaintiffs ultimately prove facts to show the applicability of section 1771(r)(3), only an

                                   5   order of declaratory relief against all three Defendants will prevent further transfers of Entrance

                                   6   Fees to CC-DG.

                                   7             Accordingly, Defendants’ motions to dismiss the claim for declaratory judgment are

                                   8   denied.

                                   9             K.   Conspiracy
                                  10             The TAC includes an allegation that Defendants entered into a conspiracy in furtherance of

                                  11   the acts alleged in therein. TAC ¶ 30. CC-DG and CRMLP argue that this theory of liability is

                                  12   insufficiently pled.
Northern District of California
 United States District Court




                                  13             “The elements of a civil conspiracy are (1) the formation and operation of a conspiracy, (2)

                                  14   wrongful conduct in furtherance of the conspiracy, and (3) damages arising from the wrongful

                                  15   conduct.” Mintel Learning Tech., Inc. v. Beijing Kaidi Educ., 2007 WL 2288329 (N.D. Cal. Aug.

                                  16   9, 2007) (citing Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal.4th 503, 511 (1994)). The

                                  17   elements of the underlying tort must also be alleged. Id. Further, a plaintiff “must allege that each

                                  18   individual defendant joined the conspiracy and played some role in it because, at the heart of an

                                  19   antitrust conspiracy is an agreement and a conscious decision by each defendant to join it.” In re

                                  20   TFT–LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008) (quoting In

                                  21   re Elec. Carbon Prods. Antitrust Litig., 333 F. Supp. 2d 303, 311–12 (D.N.J. 2004)).

                                  22             To the extent the financial elder abuse and UCL claims remain viable, the Court concludes

                                  23   that the conspiracy allegations are sufficient to potentially extend liability to CC-DG and CRMLP.

                                  24   Plaintiffs allege that that CC-DG “developed” and “operated CC-PA under a business plan to use

                                  25   CC-PA as a device to return all of CC-DG’s invested capital in CC-PA and to funnel the proceeds

                                  26   of Entrance Fees to CC-DG on a non-recourse basis, for CC-DG’s and its shareholders’ benefit.”

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    37
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 38 of 41




                                   1   Id. ¶ 9. Plaintiffs allege that CRMLP assisted in implementing this business plan; was responsible

                                   2   for the financial management of the community; prepared budgets and financial reports; and

                                   3   oversaw transfer of funds between CC-PA and CC-DG. Id. ¶¶ 9, 29. Plaintiffs allege that as a

                                   4   result of this upstreaming, CC-PA is in a financially precarious position, and can pay its debts only

                                   5   by securing periodic, voluntary cash infusions from CC-DG. Id. ¶ 121.

                                   6          Plaintiffs allege that CC-DG and CC-PA conspired to conceal their business plan from

                                   7   prospective residents. Id. ¶ 82. Plaintiffs also allege that: “Defendants entered into a conspiracy in

                                   8   furtherance of the wrongful acts alleged in this Complaint. Each Defendant was aware that the

                                   9   other Defendants planned to commit these wrongful acts. Each Defendant agreed with the other

                                  10   Defendants and intended that these acts be committed.” Id. ¶ 30.

                                  11          Plaintiffs’ allegations, when construed in the light most favorable to Plaintiffs, support a

                                  12   plausible inference that Defendants agreed to “take[], secrete[], appropriate[], obtain[], or retain[]
Northern District of California
 United States District Court




                                  13   real or personal property of an elder . . . for a wrongful use” in violation of the financial elder

                                  14   abuse statute. Cal. Welf. & Inst. Code § 15610.30(a)(1) and to violate the Health & Safety Code.

                                  15   The allegations of CC-DG’s knowledge and agreement are thin. However, CC-DG’s alleged

                                  16   control over CRMLP, control over the upstreaming, acceptance of the Entrance Fees and

                                  17   disclaimer of any obligation to repay them support a plausible inference that CC-DG was aware of

                                  18   and agreed to the alleged wrongful acts.

                                  19          L.    Aiding and Abetting
                                  20          Plaintiffs also seek to hold each Defendant liable for aiding and abetting the other

                                  21   Defendants in the acts alleged in the TAC. CC-DG and CRMLP contends that Plaintiffs have not

                                  22   pleaded a basis for aiding and abetting.

                                  23          Liability may be imposed for aiding and abetting a tort when the person “(a) knows the

                                  24   other’s conduct constitutes a breach of duty and gives substantial assistance or encouragement to

                                  25   the other to so act or (b) gives substantial assistance to the other in accomplishing a tortious result

                                  26   and the person’s own conduct, separately considered, constitutes a breach of duty to the third

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    38
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 39 of 41




                                   1   person.” Das, 186 Cal. App. 4th at 744-45; see also York v. Bank of America, 2016 WL 392928, at

                                   2   *4 (N.D. Cal. Feb. 2, 2016) (applying this standard to a claim for aiding and abetting financial

                                   3   elder abuse). “This standard requires that the defendant have actual knowledge of the specific

                                   4   primary wrong the defendant substantially assisted.” Simi Mgmt. Corp. v. Bank of America Corp.,

                                   5   2012 WL 259865 (N.D. Cal. Jan. 27, 2012) (emphasis in original).

                                   6          Viewing the allegations in the light most favorable to Plaintiffs, the Court concludes that

                                   7   the TAC alleges sufficient facts to plausibly support a claim for aiding and abetting financial elder

                                   8   abuse for the same reasons stated above in the discussion of the financial elder abuse claim and

                                   9   conspiracy liability.

                                  10          M.    Alter Ego Doctrine
                                  11          Lastly, Plaintiffs’ TAC includes alter ego allegations and again, Defendants contend that

                                  12   the allegations are insufficient as a matter of law.
Northern District of California
 United States District Court




                                  13          “Ordinarily, a corporation is regarded as a legal entity, separate and distinct from its

                                  14   stockholders, officers and directors, with separate and distinct liabilities and obligations.” Sonora

                                  15   Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 538 (2000). Under California law, “[a]

                                  16   corporate identity may be disregarded—the ‘corporate veil’ pierced—where an abuse of the

                                  17   corporate privilege justifies holding the equitable ownership of a corporation liable for the actions

                                  18   of the corporation.” Id. (citing Roman Catholic Archbishop v. Superior Court, 15 Cal. App. 3d 405

                                  19   (1971)). “Under the alter ego doctrine, then, when the corporate form is used to perpetrate a fraud,

                                  20   circumvent a statute, or accomplish some other wrongful or inequitable purpose, the courts will

                                  21   ignore the corporate entity and deem the corporation’s acts to be those of the persons or

                                  22   organizations actually controlling the corporation, in most instances the equitable owners.” Id.

                                  23   (citing Robbins v. Blecher, 52 Cal. App. 4th 886 (1997)).

                                  24          “To invoke the alter ego doctrine, [a plaintiff] must allege: (1) that there is such a unity of

                                  25   interest and ownership that the separate personalities of the two corporations no longer exist; and

                                  26   (2) that if the acts are treated as those of only one of the corporations, an inequitable result will

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    39
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 40 of 41




                                   1   follow.” Walsh v. Kindred Healthcare, 798 F. Supp. 2d 1073, 1082 (N.D. Cal. 2011) (citing Wady

                                   2   v. Provident Life and Accident Ins. Co. of America, 216 F. Supp. 2d 1060, 1066 (C.D. Cal. 2002)

                                   3   and Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th at 538 (2000). “Among the factors

                                   4   to be considered in applying the doctrine are commingling of funds and other assets of the two

                                   5   entities, the holding out by one entity that it is liable for the debts of the other, identical equitable

                                   6   ownership in the two entities, use of the same offices and employees, and use of one as a mere

                                   7   shell or conduit for the affairs of the other.” Roman Catholic Archbishop v. Superior Court, 15

                                   8   Cal. App. 3d at 411. “Conclusory allegations of alter ego status are insufficient.” Walsh, 798 F.

                                   9   Supp. 2d at 1082 (citing Hokama v. E.F. Hutton & Co., Inc., 566 F. Supp. 636, 647 (C.D. Cal.

                                  10   1983)). “The alter ego doctrine may apply between a parent and a subsidiary or, ‘under the single

                                  11   enterprise rule, ... between sister or affiliated companies.’” Wehlage v. EmpRes Healthcare, Inc.,

                                  12   791 F. Supp. 2d 774, 782 (N.D. Cal. 2011) (quoting Troyk v. Farmers Group, Inc., 171 Cal. App.
Northern District of California
 United States District Court




                                  13   4th 1305, 1341 (2009)).

                                  14           Here, Plaintiffs’ alter ego allegations consist of two sentences: “CC-PA acted as the alter

                                  15   ego of CC-DG. CC-PA was so utterly controlled by CC-DG, directly and through CRMLP, that it

                                  16   effectively ceased to exist as a separate entity.” TAC ¶ 32. These are the type of conclusory

                                  17   allegations that will not suffice. Plaintiffs have not made any attempt to plead the elements of alter

                                  18   ego liability, much less facts supporting each element.

                                  19   IV.     CONCLUSION

                                  20           For the reasons discussed above, Defendants’ motions to dismiss are GRANTED IN PART

                                  21   AND DENIED IN PART as follows:

                                  22           1.      Defendants’ motions are DENIED as to the first claim for financial elder abuse and

                                  23   the tenth claim for declaratory relief.

                                  24           2.      Defendants’ motions to dismiss are GRANTED as to the second claim for

                                  25   concealment, third claim for negligent misrepresentation, fourth claim for breach of fiduciary

                                  26   duties, the fifth claim for violation of the CLRA, eighth claim for breach of contract and ninth

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    40
                                        Case 5:14-cv-00750-EJD Document 299 Filed 04/21/21 Page 41 of 41




                                   1   claim for breach of the implied covenant.

                                   2          3.       To the extent the sixth and seventh claims are based on fraudulent business

                                   3   practices under the UCL, the claims are DISMISSED as to all Defendants. To the extent these

                                   4   claims are based on violations of the Health & Safety Code, they are DISMISSED as to CC-DG

                                   5   and CRMLP, but not as to CC-PA. To the extent these claims are based on a violation of the

                                   6   financial elder abuse statute, Defendants’ motions to dismiss are DENIED.

                                   7          4.      Defendants’ motions to dismiss the tenth claim for declaratory relief is DENIED.

                                   8          5.      The alter ego allegations are ordered stricken without leave to amend; the aiding

                                   9   and abetting and conspiracy liability theories are sufficiently pled.

                                  10          6.      All of the dismissed claims are dismissed without leave to amend. Plaintiffs have

                                  11   been on notice since March 2016 of the pleading deficiencies raised in Defendants’ instant

                                  12   motions. See Order. Despite the benefit of discovery and approximately five years to shore up
Northern District of California
 United States District Court




                                  13   their allegations while the case was on appeal, Plaintiffs added very few, if any, substantive

                                  14   allegations to the TAC to cure those deficiencies. Given this history, the Court declines to grant

                                  15   leave to amend because further amendments are likely to be futile. Fidelity Fin. Corp. v. Fed.

                                  16   Home Loan Bank of San Francisco, 792 F.2d 1432, (9th Cir. 1986) (affirming district court’s

                                  17   denial of leave to amend).

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 21, 2021

                                  20                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:14-cv-00750-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS
                                  28                                    41
